       Case 1:20-cv-00410-RDM Document 13-10 Filed 03/16/20 Page 1 of 3


From:             Jason Ashley
To:               Carol Thompson
Cc:               Eric Montalvo
Subject:          Re: Questions Regarding EO Investigation
Date:             Monday, March 16, 2020 1:18:07 PM



Hi Carol.

I asked CPO Stepfaney Chase, LT Sarah Burkett, CDR Brandon Keith if my complaint as
expressed on the 5342/2 was substantiated. The group told me yes and it was indicated on
that document as well.

I hope that helps.
Jason Ashley

Sent from my iPhone


       On Mar 16, 2020, at 7:52 AM, Carol Thompson
       <CThompson@fedpractice.com> wrote:


       Capt Ashley,

       I have a few follow up questions:

            <!--[if !supportLists]-->(1)   <!--[endif]-->Aside from receiving the
                NAVPERS 5354/2 which reflected the allegations had been substantiated,
                how else were you informed of the substantiation? For example, did CDR
                Keith read each of the allegations and tell you which ones had been
                substantiated, or did you request that they specify the allegations that had
                been substantiated?

            <!--[if !supportLists]-->(2)   <!--[endif]-->How many of your allegations
                were substantiated?

            <!--[if !supportLists]-->(3)   <!--[endif]-->Were you advised on who in
                particular was found to have fostered the environment of discrimination?
                If so, who was it?

       Please let me know if you have any questions based on the above, and thank you.

       Respectfully,

       Carol A. Thompson
       Partner


       <image008.png>




                                           Plaintiff's Exhibit 10                              1 of 3
Case 1:20-cv-00410-RDM Document 13-10 Filed 03/16/20 Page 2 of 3


<image003.png>

<image004.png>

<image005.png>

<image006.png>


Attorney/Client Privileged, Protected and Confidential Communication.  Confidentiality / Privilege
Notice:  This transmission, including attachments, is intended solely for the use of the designated recipient(s). This
transmission, including attachments, is intended solely for the use of the designated recipient(s). This transmission
may contain information that is confidential and/or privileged and/or otherwise protected from disclosure. If you are
not the intended recipient of this e-mail, or the employee or agent responsible for delivering such to the intended
recipient, you are hereby notified that any use, disclosure or copying of this e-mail and any attachments is strictly
prohibited. This transmission, including attachments, may be covered by the Electronic Communications Privacy
Act, 18 U.S.C. § 2510 et seq., and any unlawful interceptions of such may be actionable under 18 U.S.C. § 2520. If
you are not an intended recipient of this transmission, please immediately destroy all copies received and notify the
sender.



From: Jason Ashley [mailto:j                 ]
Sent: Sunday, March 15, 2020 9:49 PM
To: Carol Thompson
Subject: Re: Questions Regarding EO Investigation


          Hi Carol,



1.       On what date did the debrief of your EO complaint occur?

                     a.        4 Jun 2019 around 1300 PST.

2.       Where did this meeting occur?

                     a.        124 Murray Street Bldg 11 on North Island Naval Base.

3.       Who was present for the meeting and what were their roles in the process?

                     a.        CPO Stepfaney Chase, LT Sarah Burkett, CDR Brandon
                     Keith. Also my former Commanding Officer LtCol Pope was at
                     the meeting.

4.       How long did the meeting last?

                     a.        A little more than an hour.

5.       How did the meeting occur?

                     a.        The meeting was for my equal opportunity complaint debrief.
                     The meeting time and place was coordinated by CDR Brandon
                     Keith.    


                                        Plaintiff's Exhibit 10                                                           2 of 3
Case 1:20-cv-00410-RDM Document 13-10 Filed 03/16/20 Page 3 of 3



6.       Which allegations were substantiated?

                a.        Discrimination and unequal treatment.

7.       What were you told was the reason your allegations were substantiated, and
what corrective actions were you told to expect?

                a.        I was told that my complaint was substantiated after reviewing
                the facts. The Navy did not take corrective action because I’m not
                in the Navy. They have no control over me administratively.

8.       Were the allegations subsequently unsubstantiated?

                a.        Yes, on 8 Jan 2020 I received an email that the complaint was
                unsubstantiated.

9.       What was the reason relayed for the subsequent unsubstantiation of the
allegations?

                a.        No corroboration.

10.   Is there anything else that occurred that is not covered by the above
questions?

                a.        9 Sep 19, I was informed that an independent determination
                was being conducted and on 8 Jan 2020 the complaint was
                unsubstantiated for no corroboration. This was after the complaint
                was substantiated.

Thank You,

Jason Ashley




On Sun, Mar 15, 2020 at 3:58 PM Carol Thompson
<CThompson@fedpractice.com> wrote:

  No worries at all. I certainly do appreciate it.

  Respectfully,

  Carol A. Thompson
  Partner


  <image007.png>




                                Plaintiff's Exhibit 10                                     3 of 3
